EXHIBIT 2
3/25/2019                                                          First Amendment: Dear Colleague -- Printable




      U.S. Department of Education


   Print                                                                                                          Close Window




  First Amendment: Dear Colleague


                                    UNITED STATES DEPARTMENT OF EDUCATION
                                            OFFICE FOR CIVIL RIGHTS
                                            400 MARYLAND AVE., S.W.
                                          WASHINGTON, D.C. 20202-1100
                                                            THE ASSISTANT SECRETARY

                                                                       July 28, 2003

  Dear Colleague:

  I am writing to confirm the position of the Office for Civil Rights (OCR) of the U.S. Department of Education regarding
  a subject which is of central importance to our government, our heritage of freedom, and our way of life: the First
  Amendment of the U.S. Constitution.

  OCR has received inquiries regarding whether OCR's regulations are intended to restrict speech activities that are
  protected under the First Amendment. I want to assure you in the clearest possible terms that OCR's regulations are
  not intended to restrict the exercise of any expressive activities protected under the U.S. Constitution. OCR has
  consistently maintained that the statutes that it enforces are intended to protect students from invidious
  discrimination, not to regulate the content of speech. Harassment of students, which can include verbal or physical
  conduct, can be a form of discrimination prohibited by the statutes enforced by OCR. Thus, for example, in
  addressing harassment allegations, OCR has recognized that the offensiveness of a particular expression, standing
  alone, is not a legally sufficient basis to establish a hostile environment under the statutes enforced by OCR. In order
  to establish a hostile environment, harassment must be sufficiently serious (i.e., severe, persistent or pervasive) as to
  limit or deny a student's ability to participate in or benefit from an educational program. OCR has consistently
  maintained that schools in regulating the conduct of students and faculty to prevent or redress discrimination must
  formulate, interpret, and apply their rules in a manner that respects the legal rights of students and faculty, including
  those court precedents interpreting the concept of free speech. OCR's regulations and policies do not require or
  prescribe speech, conduct or harassment codes that impair the exercise of rights protected under the First
  Amendment.

  As you know, OCR enforces several statutes that prohibit discrimination on the basis of sex, race or other prohibited
  classifications in federally funded educational programs and activities. These prohibitions include racial, disability and
  sexual harassment of students. Let me emphasize that OCR is committed to the full, fair and effective enforcement of
  these statutes consistent with the requirements of the First Amendment. Only by eliminating these forms of
  discrimination can we fully ensure that every student receives an equal opportunity to achieve academic excellence.



https://www2.ed.gov/print/about/offices/list/ocr/firstamend.html                                                               1/2
3/25/2019                                                          First Amendment: Dear Colleague -- Printable

  Some colleges and universities have interpreted OCR's prohibition of “harassment” as encompassing all offensive
  speech regarding sex, disability, race or other classifications. Harassment, however, to be prohibited by the statutes
  within OCR's jurisdiction, must include something beyond the mere expression of views, words, symbols or thoughts
  that some person finds offensive. Under OCR's standard, the conduct must also be considered sufficiently serious to
  deny or limit a student's ability to participate in or benefit from the educational program. Thus, OCR's standards
  require that the conduct be evaluated from the perspective of a reasonable person in the alleged victim’s position,
  considering all the circumstances, including the alleged victim’s age.

  There has been some confusion arising from the fact that OCR's regulations are enforced against private institutions
  that receive federal-funds. Because the First Amendment normally does not bind private institutions, some have
  erroneously assumed that OCR's regulations apply to private federal-funds recipients without the constitutional
  limitations imposed on public institutions. OCR's regulations should not be interpreted in ways that would lead to the
  suppression of protected speech on public or private campuses. Any private post-secondary institution that chooses
  to limit free speech in ways that are more restrictive than at public educational institutions does so on its own accord
  and not based on requirements imposed by OCR.

  In summary, OCR interprets its regulations consistent with the requirements of the First Amendment, and all actions
  taken by OCR must comport with First Amendment principles. No OCR regulation should be interpreted to impinge
  upon rights protected under the First Amendment to the U.S. Constitution or to require recipients to enact or enforce
  codes that punish the exercise of such rights. There is no conflict between the civil rights laws that this Office
  enforces and the civil liberties guaranteed by the First Amendment. With these principles in mind, we can, consistent
  with the requirements of the First Amendment, ensure a safe and nondiscriminatory environment for students that is
  conducive to learning and protects both the constitutional and civil rights of all students.

  Sincerely,



  Gerald A. Reynolds
  Assistant Secretary
  Office for Civil Rights
  Department of Education

                                                                             Top




   Print                                                                                                                Close Window



                                                                                                                  Last Modified: 09/25/2018




https://www2.ed.gov/print/about/offices/list/ocr/firstamend.html                                                                              2/2
